Affirming.
The Town of Martin instituted this action to condemn a small strip of land owned by the appellants. The appellants did not file an answer to the original petition, *Page 525 
but did file exceptions to the commissioners' report. The trial in the county court resulted in an award of $500. The Boyds appealed to the circuit court, and, after hearing evidence on the question of the necessity of taking the land, the court adjudged that it was necessary for the city to do so. The question of damages was submitted to the jury and an award of $700 was made. The appellants failed to file their bill of exceptions in time and the lower court refused to sign or approve it when it was offered for filing. When the appeal was filed in this Court the tendered bill of exceptions was incorporated in the record and the appellee promptly made a motion that it be stricken. This motion was sustained.
We are confronted, therefore, with the question as to whether or not the pleadings support the judgment. Feltner v. Smith,283 Ky. 783, 143 S.W.2d 505. We have examined them carefully and find that they do.
Judgment affirmed.